Order entered April 23, 2013




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-12-01283-CV

                        IN THE INTEREST OF L.S.J., A CHILD

                    On Appeal from the 256th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DF-11-12980-Z

                                         ORDER
      Before the Court is appellant’s April 2, 2013 petition for rehearing en banc. Appellant’s

motion is DENIED.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE